Citation Nr: 1714395	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-41 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1965 to August 1968, and from October 1968 to October 1974.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The evidence shows that the Veteran reported that he last worked full-time on July 9, 2010, and a TDIU has been awarded effective from July 10, 2010 to April 3, 2013, and effective again from April 8, 2015.  During the period from April 3, 2013 to April 8, 2015, the Veteran is in receipt of a combined 100 percent rating.  Consequently, as the Veteran either has a combined 100 percent schedular rating or a TDIU for the entire rating period, no TDIU is raised at any time during the rating period at issue.

In an October 2015 decision, the Board dismissed the service connection appeal for right foot cellulitis as secondary to diabetes mellitus type II, granted initial 10 percent ratings for right and left lower extremity peripheral neuropathy from February 19, 2008 to April 30, 2009 and from April 15, 2010, forward, and denied initial ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy for any period.  The Veteran appealed the portion of the Board's decision denying initial ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to an April 2016 Joint Motion for Partial Remand (Joint Motion) on the basis the Board did not discuss the following potentially favorable evidence: (1) a June 2013 VA examination report demonstrating joint instability on the left side and decreased range of motion with left knee flexion to 130 degrees and extension ending at 10 degrees; (2) a February 2008 statement from the Veteran wherein he reported that he had fallen multiple times because the legs seemed weaker and more difficult to control; (3) a May 2009 private treatment note in which the Veteran reported weakness and stiffness in both lower extremities; and (4) the July 2015 VA examination report noting a limited range of motion of the right and left knees and pain in the right and left knees limiting the functional ability with repeated use over time. 

In a June 2016 decision, the Board denied the issues of entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy and entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy and remanded the issue of service connection for a bilateral toe disability for issuance of a Statement of the Case, in accordance with the CAVC's holding in Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  The Veteran appealed to the CAVC the portion of the Board's decision denying higher initial ratings for right and left lower extremity neuropathy.  The Board's decision was partially vacated pursuant to a January 2017 Joint Motion on the basis that the Board did not provide an adequate statement of reasons or bases for the determination that the symptoms of service-connected right and left lower extremity peripheral neuropathy were no more than mild in severity.  The parties to the Joint Motion noted that the Board failed to fully explain its application of the relevant diagnostic criteria to potentially favorable evidence of record showing non-sensory manifestations of peripheral nerve damage involving the lower extremities.

The issue of entitlement to service connection for bilateral hammertoes and degenerative arthritis, to include as secondary to service-connected diabetes mellitus type II and/or the service-connected fractured right tibia with shortening of the leg, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

For the entire initial rating period from February 19, 2008, peripheral neuropathy of the right and left lower extremities was manifested by symptoms of decreased sensation and pain, numbness, and paresthesia in the lower legs, feet, and ankles at times, and absent knee and ankle reflexes at times, with no motor or muscle deficits.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeals for peripheral neuropathy of the bilateral lower extremities, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in June 2008, March 2009, June 2011, November 2012, and July 2015.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the initial rating appeals.  The VA examiners considered an accurate history of the lower extremity peripheral neuropathy as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the lower extremity peripheral neuropathy when evaluating the severity of the disabilities.  There is neither allegation nor indication that there has been a material change in condition for the lower extremity neuropathy since the July 2015 VA examination.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further VA examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing in May 2015, the VLJ posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected left and right lower extremity peripheral neuropathy, and to help differentiate service-connected peripheral neuropathy symptoms from non-service-connected restless leg syndrome, swelling, and pain.  As the Veteran testified at length regarding other relevant symptoms and impairment, guided by the representative, further advice or questions by the VLJ were not necessary.  The VLJ agreed to hold the record open for 90 days after the hearing to allow additional time to submit evidence (i.e., Disability Benefits Questionnaire completed by the Veteran's medical provider) in support of the initial rating appeal.  No such evidence was received.  There is also of record competent medical evidence and other lay evidence of record regarding the frequency, duration, and severity of the service-connected peripheral neuropathy disabilities.  For this reason, there is no missing or overlooked evidence regarding symptoms and impairment to rate the lower extremity peripheral neuropathy disabilities.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  In this case, neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  The Court-adopted Joint Motion did not identify any defect in the Board's June 2016 decision regarding the discussion of, or compliance with, the provisions of the VCAA.  Rather, the reason for remand was the Board's failure to discuss potentially favorable evidence showing non-sensory manifestations of peripheral nerve damage involving the lower extremities.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Right and Left Lower Extremity Peripheral Neuropathy

In the June 2008 rating decision, the RO, in pertinent part, granted service connection for peripheral neuropathy of the right and left lower extremities with noncompensable (i.e., 0 percent) ratings for each lower extremity effective from February 19, 2008 (i.e., the date of receipt of the claim).  The RO assigned a zero percent (i.e., noncompensable) rating for each lower extremity on the basis that there was no evidence of mild, incomplete paralysis below the knee.  

Within the one-year appeal period for the June 2008 rating decision, additional evidence was received that demonstrated mild peripheral neuropathy for the left and right lower extremity.  See, e.g., the December 2007 private treatment record received on December 8, 2008 (noting that lower extremity electromyogram and nerve conduction studies were abnormal and suggestive of mild diffuse sensory motor polyneuropathy).  Because the evidence demonstrating mild peripheral neuropathy of the left and right lower extremities and received within the one-year appeal period constitutes new and material evidence, the June 2008 rating decision did not become final, so the Board finds that the entire initial rating period beginning on February 19, 2008 is on appeal.  38 C.F.R. § 3.156(b) (2016).  

For the entire initial rating period from February 19, 2008, peripheral neuropathy for the right and left lower extremity is each rated at 10 percent under the rating criteria found at 38 C.F.R § 4.124a, DC 8520, as a condition analogous to a disease of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a rating in excess of 10 percent under DC 8520 for peripheral neuropathy of either lower extremity is warranted for any period.  During the initial rating period, there was decreased sensation and pain, numbness, and paresthesia in the lower legs, feet, and ankles at times, and absent knee and ankle reflexes were demonstrated bilaterally at times; however, there was no sensory loss and no loss of reflex loss for the lower extremities demonstrated on examination at other times, and no motor or muscle deficits were shown at any time for either lower extremity for any period.  See, e.g., June 2008 VA examination report (noting no sensory or motor loss and normal reflexes bilaterally); March 2009 VA examination report (noting absent knee and ankle reflexes, and no motor loss or sensory loss); June 2011 VA examination report (wherein the Veteran reported bilateral foot numbness, burning, and tingling pain only when wearing socks and shoes but not present when barefoot; demonstrating normal knee and ankle reflexes and normal sensory examination findings bilaterally with normal muscle tone); November 2012 VA examination report (noting normal muscle strength, normal knee and ankle reflexes, and a normal sensory examination bilaterally; opining that the right and left lower extremities were not affected by radiculopathy); July 2015 VA examination report (noting normal muscle strength and knee and ankle reflexes bilaterally, decreased sensation only in the bilateral L5 and S1 dermatomal distributions, and moderate pain, paresthesias/dysesthesias and numbness in the lower extremities).  Because the evidence shows that peripheral neuropathy of the lower extremities is manifested by some loss of ankle and knee reflexes bilaterally at times and some sensory disturbance bilaterally at times, to include frequent pain, numbness, and paresthesia in the lower legs, feet, and ankles without any muscle or motor deficit demonstrated for either lower extremity during the initial rating period, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for both lower extremities, which is consistent with a 10 percent schedular rating under DC 8520.  

In this regard, the Board notes that, with the exception of absent reflexes shown in the lower extremities at times (i.e., at the March 2009 VA examination), symptoms present in the lower extremities are primarily sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

During the initial rating period, the Veteran competently reported that he experienced sensory symptoms of pain, paresthesias/dysesthesias (i.e., burning and/or tingling), and numbness in the lower extremities, and there is no indication that the account is not credible.  At the July 2015 VA examination, the bilateral lower extremities objectively demonstrated decreased sensation in the L5 and S1 dermatomal distributions; however, no sensory loss was demonstrated during the sensory examination at the prior VA examinations performed in June 2008, March 2009, June 2011, and November 2012.  Rather, the results of sensory testing of the lower extremities performed at those VA examinations were all normal.  Also, within the year before the beginning of the initial rating period, the December 2007 private treatment record specifically notes that lower extremity electromyogram and nerve conduction studies were abnormal and suggestive of mild diffuse sensory motor polyneuropathy, which is evidence consistent with a finding of mild impairment due to lower extremity peripheral neuropathy.  

The Board further notes that, although the knee and ankle reflexes were absent at the March 2009 VA examination, testing of the knee and ankle reflexes were normal at the June 2008, June 2011, November 2012, and July 2015 VA examinations performed during the initial rating period (i.e., both before and after the March 2009 VA examination).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the non-sensory lower extremity peripheral neuropathy manifestation of absent of knee and ankle reflexes is no more than intermittent.  

Because the lower extremity peripheral neuropathy symptoms are largely sensory with only some loss of knee and ankle reflex noted in the lower extremities at times (and normal knee and ankle reflexes at other times) and no muscle or motor deficits at any time, the Board finds that the overall disability picture associated with the service-connected peripheral neuropathy the right and left lower extremities is no more than mild in degree.  Although the July 2015 VA examiner noted moderate symptoms of pain, paresthesias and/or dysesthesias, and numbness, and also described the severity of the impairment due to such symptomatology as moderate, the demonstrated muscle strength for the hips, knees, ankles, and great toes were normal at the July 2015 VA examination.  Also, no muscle strength or motor loss was demonstrated throughout the rating period.  Given the totality of the disability picture as demonstrated by the evidence throughout the rating period showing only intermittent sensory disturbance and intermittent loss of knee and ankle reflexes, with otherwise normal sensory findings, knee and ankle reflexes, and muscle strength repeatedly demonstrated on examinations performed during the initial rating period, the Board finds that the disability picture associated with the lower extremity radiculopathies, which includes both sensory and non-sensory manifestations occurring on an intermittent basis, does not more nearly approximate moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that the criteria for a 20 percent rating under DC 8520, 8620, or 8720 for peripheral neuropathy are met for any period.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under DC 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities for any period.  

In making the above determination, the Board has also considered the January 2017 Court-adopted Joint Motion directing the Board to provide further reasons and bases for the determination that the severity of the service-connected peripheral neuropathy of the lower extremities is no more than mild in degree when the evidence shows that the disability is characterized by decreased sensation (sensory disturbance), as well as absent ankle and knee reflexes (loss of reflexes).  As noted above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule; therefore, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  

In this case, the December 2007 private treatment record, which is dated within one year period prior to the initial rating period on appeal, specifically notes that lower extremity electromyogram and nerve conduction studies, which are objective and clinical testing performed to evaluate the presence and severity of neuropathy, were abnormal and suggestive of mild diffuse sensory motor polyneuropathy.  This is evidence consistent with a finding of mild impairment due to lower extremity peripheral neuropathy.  During the course of the initial rating appeals, sensory testing of the lower extremities performed as part of the June 2008, March 2009, June 2011, and March 2012 was normal for both lower extremities.  At the July 2015 VA examination, sensory testing for the lower extremities demonstrated only decreased sensation the lower leg/ankle and foot/toes, not absent sensation, with normal sensation in the upper anterior thigh and thigh/knee.  Additionally, while ankle and knee reflexes were absent at the March 2009 VA examination, knee and ankle reflexes were typically normal on examinations performed throughout the initial rating period.  

Considered together with the Veteran's report that he experiences pain, numbness, and paresthesia in the lower legs, feet, and ankles during the rating period, the Board finds that the sensory manifestations (intermittent sensory disturbance of the lower extremities) and non-sensory manifestations (intermittent or transient loss of knee and ankle reflexes) of lower extremity peripheral neuropathy amounts to no more than a mild impairment due to peripheral lower extremity neuropathy for the entire initial rating period.  While manifestations of the lower extremity peripheral neuropathy are both sensory and non-sensory during the course of the appeal, and are not limited to sensory manifestations alone, the overall disability picture shows intermittent (or transient) symptomatology with objective sensory and reflex testing performed during the course of the appeal more typically yielding normal results.  Thus, after considering the totality of the evidence, including the Veteran's report of pain, numbness, and tingling in the lower extremities, the Board finds that the disability picture associated with the lower extremity peripheral neuropathy is consistent with mild neuritis, neuralgia, or incomplete paralysis of the sciatic nerve for the entire initial rating period so that an initial disability rating in excess of 10 percent is not warranted.  

The Board has also considered the potentially favorable evidence identified in the April 2016 Court-adopted Joint Motion.  The Board notes that, at the June 2013 VA examination, the left knee demonstrated instability and diminished range of motion to a noncompensable degree.  The VA examiner attributed those findings to a diagnosis of left knee degenerative joint disease status post total knee arthroplasty.  At the July 2015 VA examination, the right and left knees each demonstrated painful range of motion limited to a noncompensable degree and such symptoms limited their functional ability on repeated use.  The VA examiner attributed the findings to diagnoses of left knee total knee arthroplasty and right knee degenerative joint disease status post total knee arthroplasty.  In a February 2008 statement, the Veteran reported multiple falls with weakness and giving way in the legs.  In a May 2009 private treatment note, the Veteran reported weakness and stiffness in the lower extremities.  

For the portion of the rating period from February 19, 2008 to August 31, 2011, left knee degenerative joint disease was rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, hyphenated DC 5003-5260.  When determining that a 10 percent rating was warranted, the RO specifically considered the symptoms of painful limitation of motion, giving way, the use of a brace for walking, and the inability to stand or walk for prolonged periods.  See June 2008 rating decision.  After undergoing a total left knee arthroplasty, the left knee disability was rated at 100 percent from August 31, 2011 to November 1, 2012, and at 30 percent thereafter, under the criteria found at 38 C.F.R. § 4.71a, DC 5055 for knee replacement.  See May 2012 rating decision.  

For the entire rating period, service connection has also been in effect for left knee instability, which is separately rated at 10 percent under the criteria found at 
38 C.F.R § 4.71a, DC 5257 for other impairment of the knee.  When determining that a separate 10 percent rating under DC 5257 was warranted, the RO specifically considered the symptom of left knee instability.  See June 2008 rating decision.  

For the entire rating period, residuals of a right tibia and fibula fracture with shortening of the right leg has been rated at 30 percent under the criteria found at 38 C.F.R. § 4.71a, hyphenated DC 5262-5275 for impairment of the tibia and fibula with residual shortening of the bones of the lower extremity.  When determining that a 30 percent rating was warranted, the RO considered evidence of pain in the right knee and moderate ankle disability, which was consistent with a 20 percent rating under DC 5262, and added a 10 percent rating for evidence of one and one-half inch shortening of the right leg due to the disability, which is consistent with a 10 percent rating under DC 5275.  See February 1979 rating decision.  The 30 percent rating under DC 5275 is a protected rating.  See 38 C.F.R. § 3.951 (2016).  In an unappealed October 2015 rating decision, which became final, the RO granted service connection for right knee degenerative joint disease status post total knee replacement associated with residuals of a fractured right tibia with a 100 percent rating from February 18, 2015 to January 1, 2016, and a 30 percent thereafter.  The 100 percent rating was assigned for the one-year period following implantation of the prosthesis in accordance with the schedular criteria.  When determining that the 30 percent rating under DC 5055 (i.e., the minimum rating after a knee replacement) was warranted, the RO considered the July 2015 VA examination findings, which showed painful right knee motion limited to a noncompensable degree and inability to kneel and squat and inability to stand more than 15 minutes due to the knees.     

The symptom of left knee instability noted in the June 2013 VA examination report is already contemplated in the 10 percent schedular rating under DC 5257 for other left knee impairment for the entire rating period.  The symptom of painful limitation of left knee motion with extension limited to 10 degrees noted in the June 2013 VA examination report is already contemplated in the 10 percent rating under hyphenated DC 5003-5260 from February 19, 2008 to August 31, 2011, the 100 percent rating under DC 5055 from August 31, 2011 to November 1, 2012, and the 30 percent under DC 5055 thereafter.  Although the RO erroneously rated the disability under DC 5003-5260 during a portion of the rating period, rather than DC 5003-5261, the error is harmless because the severity of left knee extension limitation (i.e., extension limited to 10 degrees) is consistent with a 10 percent rating under DC 5261.  

Regarding the report of bilateral knee weakness, stiffness, and giving way (i.e., difficulty controlling the legs) in the February 2008 Veteran's statement and the May 2009 private treatment note, these symptoms are already contemplated in the current schedular ratings for the left knee disabilities (i.e., the 10 percent rating under DC 5257, the separate 10 percent rating under DC 5003-5260 from February 19, 2008 to August 31, 2011, the 100 percent rating under DC 5055 from August 31, 2011 to November 1, 2012, and the 30 percent under DC 5055 thereafter), and the current schedular ratings for the right knee disabilities (i.e., the 30 percent under DC 5262-5275 for entire rating period, and the separate 100 percent rating from February 18, 2015 to January 1, 2016, and a 30 percent thereafter under DC 5055).  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca are incorporated as part of the schedular rating criteria and are considered in the currently assigned schedular ratings.  

The symptoms of painful noncompensable right and left knee motion with limited functional ability on repeated use over a period of time demonstrated at the June 2015 VA examination are contemplated in the 30 percent schedular ratings under DC 5055.  For these reasons, a higher initial rating for left and right lower extremity peripheral neuropathy based on the same symptoms and functional impairment involving the knees are precluded; therefore, the appeal for an initial rating in excess of 10 percent for right and left lower extremity peripheral neuropathy must be denied.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the peripheral neuropathy of the lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8520, 8620, and 8720, specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis of the sciatic nerves.  The manifestations of peripheral neuropathy of the lower extremities (i.e., decreased sensation, decreased reflexes, and pain, numbness, and paresthesia in the lower legs, feet, and ankles without motor or muscle deficit) approximate mild, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lower extremity peripheral neuropathy disabilities, and referral for consideration of an extraschedular rating is not warranted. 


ORDER

An initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy for the entire rating period is denied.

An initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy for the entire rating period is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


